                    Case 19-11104-JTD                    Doc 1200            Filed 01/21/21             Page 1 of 2




                             United States Bankruptcy Court
                                                      District of Delaware
In re: EdgeMarc Energy Holdings, LLC                                                       Case No.: 19-11104

                                                                                           Court ID (Court use only)_____________

              NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security,
of the claim referenced in this notice.
Hain Capital Holdings, LLC                                    Halliburton Energy Services, Inc.
                                                              Name of Transferor

Name and Address where notices to transferee                                 Court Record Address of Transferor
should be sent                                                               (Court Use Only)
Hain Capital Holdings, LLC
301 Route 17, 7th Floor
Rutherford, NJ 07070

Phone: (201) 896 - 6100
Last Four Digits of Acct #: ______________                                   Last Four Digits of Acct. #: ___________

Name and Address where transferee payments                                   Name and Current Address of Transferor
should be sent (if different from above)
                                                                             Halliburton Energy Services, Inc.
                                                                             3000 N. Sam Houston Pkwy E
                                                                             Houston, TX 77032

Court Claim # (if known):
Scheduled Claim #: 1042802
Scheduled Claim Amount: $5,535,786.29
Proof of Claim #: 429, 465, 485
Proof of Claim Amount: $5,541,610.44
Date Claim Filed: 8/21/2019

I declare under penalty of perjury that the information provided in this notice is true and correct to the best
of my knowledge and belief.

By:_/s/ Keenan Austin                                                        Date: 1/21/2021
         Transferee/Transferee’s Agent
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                    ~~DEADLINE TO OBJECT TO TRANSFER~~
The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for
Security has been filed in the clerk’s office of this court as evidence of the transfer. Objections must be
filed with the court within twenty (20) days of the mailing of this notice. If no objection is timely received
by the court, the transferee will be substituted as the original claimant without further order of the court.

Date:___________                                                              ______________________________
                                                                             CLERK OF THE COURT
                  Case 19-11104-JTD       Doc 1200   Filed 01/21/21   Page 2 of 2



                                   EVIDENCE OF TRANSFER OF CLAIM



TO:      THE DEBTOR AND THE BANKRUPTCY COURT


For value received, the adequacy and sufficiency of which are hereby acknowledged,
Halliburton Energy Services, Inc. (“Assignor”) hereby unconditionally and irrevocably
sells, transfers, and assigns to Hain Capital Holdings, LLC (“Assignee”) all of its right,
title, interest, claims, and causes of action in and to, or arising under or in connection
with, its claim (as such term is defined in Section 101(5) of the U.S. Bankruptcy Code)
associated with Proof of Claims #429, 465, 485 and scheduled in the amount of
5,541,610.44 against EdgeMarc Energy Holdings, LLC (the “Debtor”), Chapter 11
Case No. 19-11104 United States Bankruptcy Court, District of Delaware (the
“Bankruptcy Court”), and any and all proofs of claim filed by Assignor with the
Bankruptcy Court in respect of the foregoing claim.

Assignor hereby waives any objection to the transfer of the claim to Assignee on the
books and records of the Debtor and the Bankruptcy Court, and hereby waives to the
fullest extent permitted by law any notice or right to a hearing as may be imposed by
Rule 3001 of the Federal Rules of Bankruptcy Procedure, the Bankruptcy Code,
applicable local bankruptcy rules, or applicable law. Assignor acknowledges and
understands, and hereby stipulates, that an order of the Bankruptcy Court may be
entered without further notice to Assignor transferring to Assignee the foregoing claim
and recognizing the Assignee as the sole owner and holder of the claim. Assignor
further directs the Debtor, the Bankruptcy Court and all other interested parties that all
further notices relating to the claim, and all payments or distributions of money or
property in respect of claim, shall be delivered or made to the Assignee.

IN WITNESS WHEREOF, this EVIDENCE OF TRANSFER OF CLAIM IS EXECUTED
THIS 19th
     ___ day of January, 2021.


HALLIBURTON ENERGY SERVICES, INC.                    HAIN CAPITAL HOLDINGS, LLC



By: _________________________                        By: _________________________
Name:                                                Name: Robert J Koltai
Title: Timothy M. McKeon                             Title:  Managing Member
                   VP & Treasurer
 By PBN at 9:43 am, Jan 13, 2021
